DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanford (Stanford Research Systems, “Operating Manual and Programing Reference: Models RGA100, RGA200 and RGA300 Residual Gas Analyzer”, Revision 1.8, May 2009).
Regarding claim 1, Stanford teaches a mass spectrometer (quadrupole mass spectrometer sensor, 3-2 Introduction fig. 1), comprising:
An ion optics device housing (stainless steel tube, 3-2 Introduction paragraph 4) having one or more external electrical connectors (feedthrough connectors of probe feedthrough flange, 4-3 Front Panel paragraph 3) provided thereon;
An ion optics device (quadrupole filter) arranged inside the ion optics device housing, the ion optics device comprising one or more electrodes for manipulating ions, the one or more electrodes being electrically connected to the one or more external 
A voltage supply housing (electronics control unit, 3-2 Introduction fig. 1) having one or more external connectors provided thereon; and
One or more voltage supplies (regulated power supplies, 4-2 Introduction paragraph 2) arranged inside the voltage supply housing, the one or more voltage supplies being in electrical communication with the one or more external electrical connectors provided on the voltage supply housing (internal connectors, 4-3 figure 2);
Wherein the one or more external electrical connectors provided on the voltage supply housing are directly physically and electrically connected to the one or more external electrical connectors provided on the ion optics device housing (ECU mounts on a flange of the ion optics probe 4-3 Front panel paragraph 1).
Regarding claim 2, Stanford teaches that the one or more external electrical connectors provided on the voltage supply housing are repeatedly removably connectable to the one or more external electrical connectors provided on the ion optics device housing (e.g. replacing the RGA cover nipple, 3-19 p. 65, requires removing the probe system from the voltage supply housing).
Regarding claim 7, Stanford teaches that the ion optics device comprises an ion guide.
Regarding claim 12, Stanford teaches that the one or more voltage supplies comprise one or more AC or RF or DC voltage supplies (RF/DC, 4-2 Introduction paragraph 2).
Regarding claim 19, Stanford teaches a method of assembling a mass spectrometer (quadrupole mass spectrometer sensor, 3-2 Introduction fig. 1), comprising:
Providing an ion optics device housing (stainless steel tube, 3-2 Introduction paragraph 4) having one or more external electrical connectors (feedthrough connectors of probe feedthrough flange, 4-3 Front Panel paragraph 3) provided thereon;
Providing an ion optics device (quadrupole filter) arranged inside the ion optics device housing, the ion optics device comprising one or more electrodes for manipulating ions, the one or more electrodes being electrically connected to the one or more external electrical connectors provided on the ion optics device housing (all electrical connections for the ion optics system pass through the feedthrough flange);
Providing a voltage supply housing (electronics control unit, 3-2 Introduction fig. 1) having one or more external connectors provided thereon; and
Providing one or more voltage supplies (regulated power supplies, 4-2 Introduction paragraph 2) arranged inside the voltage supply housing, the one or more voltage supplies being in electrical communication with the one or more external electrical connectors provided on the voltage supply housing (internal connectors, 4-3 figure 2);
Wherein the one or more external electrical connectors provided on the voltage supply housing are directly physically and electrically connected to the one or more external electrical connectors provided on the ion optics device housing (ECU mounts on a flange of the ion optics probe 4-3 Front panel paragraph 1).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quarmby (US 9,870,906 B1).
Regarding claim 20, Quarmby teaches an ion optics device (multipole assembly 500, fig. 5A) comprising:
One or more electrodes (rod tiles 402) for manipulating ions; and
First and second ion optics printed circuit boards (200-A and 200-B), wherein the one or more electrodes are provided between and mounted to the first and second ion optics PCBs (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of Rockwood (US 6,316,768 B1).
	Regarding claim 3, Stanford teaches all the limitations of claim 1 as described above.  Stanford does not teach that the one or more external electrical connectors provided on the ion device housing are provided on one or more interface printed circuit boards provided on the optics device housing.
	Rockwood teaches using a printed circuit board as the wall of a chamber (col. 12 lines 63-64) which includes an electrical feedthrough (via 100, col. 13 lines 21-28).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Stanford by having the external electrical connectors mounted to a printed circuit board, in order to form a desired electrical connection pattern or easily mount an electrical device to the board as taught by Rockwood (co. 13 lines 41-43) without requiring a costly specialized feedthrough (Rockwood col. 3 lines 10-15). 
	Regarding claim 4, the vacuum flange with electrical connections taught by Stanford covers the vacuum chamber (stainless steel housing), so replacing part of the flange with a PCB would result in the PCB covering an aperture leading to the vacuum chamber.
	Regarding claim 5, Rockwood teaches one or more seals (o-ring 116) between the ion optic device housing and the interface PCBs (col. 14 lines 9-15).  It would be obvious to one of ordinary skill in the art at the time of the invention to apply this seal to the combination of Stanford and Rockwood described in claim 3 in order to adequately vacuum seal the ion optic device housing as taught by Rockwood.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of Rockwood and in further view of Deerberg (US 20160172179 A1).
Regarding claim 6, Stanford and Rockwood teach all the limitations of claim 5 as described above.  Stanford and Rockwood do not teach that the one or more seals are provided in one or more channels in the ion optical device housing or the one or more interface PCBs.
Deerberg teaches a mass spectrometry system having a seal provided in a channel in an optical device housing ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Stanford and Rockwood to have the channel taught by Deerberg for holding the O-ring of Rockwood, in order to hold the O-ring in place in a known simple manner.
Claims 8, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of Quarmby.
	Regarding claim 8, Stanford teaches all the limitations of claim 1 as described above.  Stanford teaches that the one or more electrodes are in communication with one or more electrical connectors provided on the ion optics device housing.
	Stanford does not teach that the connection is via one or more internal circuit boards arranged inside the ion optical device housing.
Quarmby teaches an ion optics device (multipole assembly 500, fig. 5A) comprising electrodes (rod tiles 402) connected via internal circuit boards (200-A and 200-B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the quadrupole mass filter of Stanford with the PCB mounted mass filter taught by Quarmby, as a matter of substituting a known equivalent quadrupole mass filter which has the advantages of avoiding misalignment between quadrupole rod electrodes as described by Quarmby (col. 1 lines 23-33).
Regarding claim 9, Quarmby teaches that the one or more internal PCBs comprise substantially rigid PCBs (made of ceramic or glass, col. 4 line 40).
Regarding claim 13, Stanford teaches all the limitations of claim 1 as described above. Stanford does not teach that the ion optics device comprises first and second ion optics printed circuit boards, wherein the one or more electrodes are provided between and mounted to the first and second ion optics PCBs.
Quarmby teaches an ion optics device (multipole assembly 500, fig. 5A) comprising first and second ion optics printed circuit boards (200-A and 200-B), wherein one or more electrodes (rod tiles 402) are provided between and mounted to the first and second ion optics PCBs.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the quadrupole mass filter of Stanford with the PCB mounted mass filter taught by Quarmby, as a matter of substituting a known equivalent quadrupole mass filter which has the advantages of avoiding misalignment between quadrupole rod electrodes as described by Quarmby (col. 1 lines 23-33).
Regarding claim 14, Quarmby teaches that the one or more electrodes are directly mounted on the first and second ion optics PCBs (fig 4D, electrode 402 mounted on PCB 200).
Regarding claim 15, Quarmby teaches that the first and second ion optics PCBs are substantially parallel to each other (fig. 5A).
Regarding claim 16, Quarmby teaches that the first and second ion optics PCBs comprise substantially rigid PCBs (made of ceramic or glass, col. 4 line 40).
Regarding claim 17, Quarmby teaches that the first and second ion optics PCBs comprise one or more connectors (connections 514 and 516) for electrically connecting the one or more electrodes to one or more voltage supplies.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of Quarmby and in further view of Giles (WO 2008071923 A2).
Regarding claim 10, Stanford and Quarmby teach all the limitations of claim 8 as described above.  Stanford and Quarmby do not teach that the one or more internal PCBs comprise one or more substantially flexible PCBs or PCB portions.
Giles teaches mass spectrometry system having a flexible PCB (p. 45 lines 10-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Stanford and Quarmby to have the circuit board of Quarmby be a flexible circuit board, as a matter of selecting a type of board that is known in the art as taught by Giles which allows the board to deform under pressure without breaking in a known manner.
Regarding claim 11, Quarmby teaches that the circuit board (flexible in the combination with Giles, above) has a curved profile (fig. 5A).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of Quarmby and in further view of Rockwood.
	Regarding claim 18, Stanford and Quarmby teach all the limitations of claim 13 as described above.  Stanford and Quarmby do not teach that the plane of the first and second ion optics PCBs are substantially orthogonal to one or more interface PCBs provided on a surface of the ion optics housing.
Rockwood teaches using an interface printed circuit board as the wall of a chamber (col. 12 lines 63-64), i.e. the surface of an ion optics housing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Stanford and Quarmby to have at least one wall of the chamber (the one interfaced with the electronics control unit of Stanford) be an interface housing as taught by Rockwood, in order to form a desired electrical connection pattern or easily mount an electrical device to the board as taught by Rockwood (co. 13 lines 41-43). This would result in the interface PCBs being orthogonal to the first and second ion optics PCBs of Quarmby.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881